DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 5-7, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orczy-Timko 2016/0242844 (herein referred to as “Orczy”).
5.	Regarding Claim 1, Orczy teaches a method of performing a medical procedure (see entire document) comprising:
	Introducing a distal end (ref num 140) of a medical device to a region proximate a target tissue (Figs. 9-10)
	Applying a positive pressure to a fluid within a lumen (Fig. 1, ref num 108, 165) to cause fluid to exit the distal end (para 0036)
	Lowering the application of the positive pressure, wherein lowering the application of positive pressure triggers a flow controller (ref num 150) to apply negative pressure to the fluid within the lumen (para 0047, Fig. 1, ref num 180 “will remove saline from site when the window is open”; para 0038 “controller includes algorithms for operating and modulating the operating parameters [such as…] the negative pressure source”).
	Cutting the target tissue (para 0054, ref num 120).
6.	Regarding Claim 3, Orczy teaches when the flow controller applies the negative pressure, fluid within the lumen flows in a proximal direction (para 0047 “negative pressure source will remove saline from the site”)
7.	Regarding Claim 5, Orczy teachings the lowering of the application of positive pressure causes an electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the lumen (para 0046-0047, Fig. 1, electrical source ref num 145, delivers an electrical signal to the device, in which the negative pressure is applied to the device).
8.	Regarding Claim 6, Orczy teaches wherein the electrical signal causes at least a portion of the flow controller to move from a first position to a second position (para 0047 “the controller can switch the output…can be stopped in a selected position within window”).
9.	Regarding Claim 7, Orczy teaches the flow controller includes at least one of a valve, a solenoid, or an electromagnet (para 0063, Fig. 12A, 424b or 422a or 422b).
10.	Regarding Claim 16, Orczy teaches a system for controlling the flow of fluid through a medical device (see entire document), comprising:
	A medical device having a lumen that extends to a distal end of the medical device (ref num 140, Figs. 9-10)
	A fluid source (Fig. 1, ref num 165) configured to supply fluid having a positive pressure to the lumen of the medical device (has a positive pressure to push the fluid through the medical device, Fig. 1); and
	A flow controller (Fig. 1, ref num 150) configured to apply negative pressure to the fluid within the lumen (Fig. 1, ref num 180), wherein the flow controller is triggered to apply the negative pressure upon a lowering of positive pressure from the fluid source (para 0047, Fig. 1, ref num 180 “will remove saline from site when the window is open”; para 0038 “controller includes algorithms for operating and modulating the operating parameters [such as…] the negative pressure source”).
11.	Regarding Claim 17, Orczy teaches the medical device is configured to eject fluid from the distal end (Fig. 1, ref num 140, para 0048 “fluid flow from the working end 140”) of the medical device (Fig. 1, ref num 100) during the supply of fluid having a positive pressure from the fluid source (there is a pressure applied in order for the fluid to flow through the medical device); and
	The application of negative pressure by the flow controller is configured to at least one of: 1) slow or stop a flow of fluid from the distal end of the medical device, or 2) cause fluid to flow in a proximal direction within the lumen (para 0047 “negative pressure source will remove saline from the site”; para 0038 “controller includes algorithms for operating and modulating the operating parameters [such as…] the negative pressure source”).
12.	Regarding Claim 18, Orczy teaches the flow controller includes a valve (Fig. 12A, ref num 422a).
13.	Regarding Claim 20, Orczy teaches the lowering of the positive pressure is configured to cause an electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the lumen (para 0046-0047, Fig. 1, electrical source ref num 145, delivers an electrical signal to the device, in which the negative pressure is applied to the device).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1-2, 4, 7-8, 10-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gostout 2010/0217151 (herein referred to as “Gostout”).
16.	Regarding Claim 1, Gostout 2010/0217151 teaches a method for performing a medical procedure (see entire document) comprising:
	Introducing a distal end of a medical device to a region proximate a target tissue (Fig. 6D, ref num 10 “needle injection instrument” distal end, ref num 52 “submucosal connective tissue”);
	Applying a positive pressure to a fluid within a lumen of the medical device to cause fluid to exit the distal end (para 0105 “A pressurized fluid source is connected to needle fluid port 24 to deliver fluid through the lumen of needle member 16 to the submucosal layer 48”).
	However, the first embodiment of Gostout fails to teach lowering the application of the positive pressure, wherein lowering the application of positive pressure triggers a flow controller to apply negative pressure to the fluid within the lumen, and cutting the target tissue.
	Another embodiment of Gostout teaches lowering the application of the positive pressure, wherein lowering the application of positive pressure triggers a flow controller (“inflation port” ref num 128) to apply negative pressure to the fluid within the lumen (para 0118 “by applying a negative pressure to catheter”, the balloon in which the fluid is delivered through is retracted and deflated; the inflation port is connected to the fluid source in order to deploy the balloon member that pressure is then applied in order to inflate or deflate with positive and negative pressure, para 0114).
	Cutting the target tissue (para 0118, “thereby causing the submucosal connective tissue 52 to break”; Fig. 29B, tissue cutter 384).  The second embodiment of Gostout teaches a balloon instead of a needle positioned at the distal end of the catheter in order to deliver the fluid to the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Gostout with the second embodiment and switched the distal end of the catheter from a needle tip to a balloon in order to deliver the fluid to the target tissue.
17.	Regarding Claim 2, Gostout teaches introducing the distal end of the medical device to a region proximate a target tissue includes inserting the distal end into a submucosal layer of tissue (Fig. 6D, ref num 10 “needle injection instrument” distal end, ref num 52 “submucosal connective tissue”).
18.	Regarding Claim 4, Gostout teaches the medical device (see whole document, ref num 10) includes an electrosurgical cutting tool (para 0025, 0043, 0116 “needle knife 184 is preferably of the endoscopic electrosurgical type however any form of incision device that may be operated to form an incision in tissue”, ref num 184) and cutting the target tissue includes cutting the target tissue using the electrosurgical tool (para 0116). Claim 4 is rejected by the same means as claim 1, rejected by Gostout, above. 
19.	Regarding Claim 7, Gostout teaches the flow controller includes at least one of a valve (Fig. 2, ref num 20 “valve assembly”).
20.	Regarding Claim 8, Gostout teaches the flow controller includes the valve (Fig. 2, ref num 20, “valve assembly”), and the valve has a first port configured to be fluidly connected to a fluid source (Fig. 2, ref num 22, 24 “needle fluid port”), a second port configured to be fluidly connected to the distal end of the medical device (Fig. 2, ref num 12), and a third port configured to be fluidly connected a vacuum source (Fig. 2 ref num 18 “vacuum port”).
21.	Regarding Claim 10, Gostout teaches a method for performing a medical procedure (see entire document) comprising:	introducing a distal end of a medical device to a region proximate a target tissue (Fig. 6D, ref num 10 “needle injection instrument” distal end, ref num 52 “submucosal connective tissue”)
	Applying a positive pressure to a fluid within a lumen of the medical device to cause the fluid to exit the distal end of the medical device (para 0102-0103 “needle lumen 42 communicates needle tip 40 with needle fluid port 24 so that fluid injected through needle port 24 exits the lumen at needle tip 40”, in order for fluid to be injected, there is an understood pressure that is applied, para 0118 “by delivering pressurized fluid through the lumen of the catheter”) and enter a space underneath or within the target tissue (Fig. 6D).
However, the first embodiment of Gostout fails to teach lowering the application of the positive pressure, wherein lowering the application of positive pressure triggers a flow controller to apply a negative pressure to the fluid within the lumen to stop slow of fluid from the distal end of the medical device.
	Lowering the application of positive pressure, wherein lowering the application of positive pressure triggers a flow controller (“inflation port” ref num 128) to apply negative pressure to the fluid within the lumen (para 0118 “by applying a negative pressure to catheter”, the balloon in which the fluid is delivered through is retracted and deflated; the inflation port is connected to the fluid source in order to deploy the balloon member that pressure is then applied in order to inflate or deflate with positive and negative pressure, para 0114) to stop flow of fluid from the distal end of the medical device (para 0022, “Once the stop member engages the mucosal tissue it may also seal around the needle such that fluid injected through the lumen of the needle into the submucosal layer does not exit the puncture site of the needle”).  The second embodiment of Gostout teaches a balloon instead of a needle positioned at the distal end of the catheter in order to deliver the fluid to the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Gostout with the second embodiment and switched the distal end of the catheter from a needle tip to a balloon in order to deliver the fluid to the target tissue.
22.	Regarding Claim 11, Gostout teaches cutting the target tissue using the medical device (para 0118, “thereby causing the submucosal connective tissue 52 to break”; Fig. 29B, tissue cutter 384).
23.	Regarding Claim 16, Gostout teaches a system for controlling the flow of fluid through a medical device (see entire document) comprising:
	A medical device (Fig. 2, ref num 10) having a lumen (ref num 42) that extends to a distal end of the medical device (ref num 10 has a distal end)
	A fluid source configured to supply fluid having a positive pressure to the lumen of the medical device (ref num 24, fluid flows through the port and is applied by a pressure).
	However, the first embodiment of Gostout fails to teach a flow controller configured to apply a negative pressure to the fluid within the lumen, wherein the flow controller is triggered to apply the negative pressure upon a lowering of the positive pressure from the fluid source.
	A flow controller (ref num 128  “inflation port”) configured to apply a negative pressure to the fluid within the lumen, wherein the flow controller is triggered to apply the negative pressure upon a lowering of the positive pressure from the fluid source (para 0118 “by applying a negative pressure to catheter”, the balloon in which the fluid is delivered through is retracted and deflated; the inflation port is connected to the fluid source in order to deploy the balloon member that pressure is then applied in order to inflate or deflate with positive and negative pressure, para 0114).  The second embodiment of Gostout teaches a balloon instead of a needle positioned at the distal end of the catheter in order to deliver the fluid to the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Gostout with the second embodiment and switched the distal end of the catheter from a needle tip to a balloon in order to deliver the fluid to the target tissue.
24.	Regarding Claim 18, Gostout teaches the flow controller includes a valve (Fig. 2, ref num 20).

25.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gostout 2010/0217151 (herein referred to as “Gostout”) and in view of Torii JP 2012239528-A (herein referred to as “Torii”)
26.	Regarding Claim 9, Gostout teaches the flow controller (para 0118).
Gostout fails to teach the flow controller includes an electromagnet and during the application of the positive pressure, the electromagnet is magnetized and lowing the application of positive pressure includes lowering the magnetic strength of the electromagnet.
	Regarding Claim 9, Torii (foreign doc) teaches the flow controller includes an electromagnet (Fig. 5, ref num 3, “electromagnet”) and during the application of positive pressure, the electromagnet is magnetized (para 0009), and lowering the application of the positive pressure includes lowering the magnetic strength of the electromagnet (para 0009-0010). Torii states that the magnetic force of the electromagnetic can be adjusted by the power source.  By adjusting the magnetic force, it adjusts the amount of pressure that is applied to the target tissue (para 0012).  The device as taught by Torii is an endoscope that can be used in medical procedures such as endoscopic submucosal dissection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostout and included an electromagnet in the flow controller so that the electromagnet has a lower magnetic strength when positive pressure is applied in order to properly adjust the pressure targeted at the tissue.

27.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gostout 2010/0217151 (herein referred to as “Gostout”) and in view of Orczy-Timko 2016/0242844 (herein referred to as “Orczy”).
28.	Regarding Claim 12, Gostout fails to teach that when lowering the application of positive pressure causes an electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the lumen.
Orczy teaches the lowering of the application of positive pressure causes an electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the lumen (para 0046-0047, Fig. 1, electrical source ref num 145, delivers an electrical signal to the device, in which the negative pressure is applied to the device). Orczy’s invention can be used to treat uterine fibroid tissue, polyps, or other abnormal uterine tissue.  Endoscopic submucosal dissection (ESD) can be performed on the uterine tissue.  The controller can control fluid pressure in the treatment site (para 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostout in order to adjust the pressure so that an electrical signal could be sent and apply a negative pressure to the lumen in order control the pressure of the fluid in the treatment site.
29.	Regarding Claim 13, Gostout teaches the flow controller includes the valve (Fig. 2, ref num 20, “valve assembly”), and the valve has a first port configured to be fluidly connected to a fluid source (Fig. 2, ref num 22, 24 “needle fluid port”), a second port configured to be fluidly connected to the distal end of the medical device (Fig. 2, ref num 12), and a third port configured to be fluidly connected a vacuum source (Fig. 2 ref num 18 “vacuum port”).
Gostout fails to teach lowering the application of positive pressure causes the valve to block fluid communication between the first and second ports and open fluid communication between the second and third ports.
However, Orczy teaches lowering the application of positive pressure causes the valve to block fluid communication between the first and second ports and open fluid communication between the second and third ports (Figs. 12A and 12B, para 0060-0067).  Figures 12A and 12B represents a fluid management system in which there are two pumps that provide fluid flow into the device. There are two modes in which certain valves are open and closed and then switch.  When a pressure or switch in modes is actuated, then the valves switch from open to closed and vice-versa.  Therefore, the fluid communication is blocked from those specific valves.  This pump system is implemented in order to manage the inflow and outflow of fluid to the endoscope (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostout and included the fluid management system as depicted in Orczy in order to block fluid communication between different ports so that the inflow and outflow of fluid to the endoscope can be managed.
30.	Regarding Claim 14, Gostout teaches the flow controller (para 0118).
	However, Gostout fails to teach the flow controller is a solenoid that is fluidly connected to the fluid circuit and distal end of the medical device.
Orczy teaches wherein the flow controller is a solenoid (para 0068 “system 500 uses powered three-way control valves, such as solenoid valves”), and a distal end of the solenoid is fluidly connected to a fluid circuit between a fluid source and the distal end of the medical device (Figs. 13A and 13B, ref nums 510 and 140).  The solenoid is an electrically controlled valve, and it directs fluid flow in two paths as shown in Fig. 11 (para 0067).  The inflow and outflow of the fluid to the device can determine and controlled by a determined pressure threshold (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostout in order to have a solenoid for the flow controller that is coupled to the fluid source and distal end of the medical device in order to monitor and control the pressure in which the inflow and outflow of the fluid is actuated. 
31.	Regarding Claim 15, Gostout fails to teach lowering the application of positive pressure below a predefined threshold activates the solenoid.
Orczy teaches lowering the application of positive pressure below a predefined threshold activates the solenoid (para 0047 “systems including pressure sensing or pressure calculation mechanisms for monitoring and controlling fluid pressure in the treatment site”, para 0068 “solenoid”) The solenoid is an electrically controlled valve, and it directs fluid flow in two paths as shown in Fig. 11 (para 0067).  The inflow and outflow of the fluid to the device can determine and controlled by a determined pressure threshold (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gostout in order to have a solenoid for the flow controller that is coupled to the fluid source and distal end of the medical device in order to monitor and control the pressure in which the inflow and outflow of the fluid is actuated.

32.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko 2016/0242844 (herein referred to as “Orczy”).
33.	Regarding Claim 19, the first embodiment of Orczy fails to teach the flow controller includes a solenoid.
However, another embodiment of Orczy teaches flow controller includes a solenoid (para 0068 “system 500 uses powered three-way control valves, such as solenoid valves”) The solenoid is an electrically controlled valve, and it directs fluid flow in two paths as shown in Fig. 11 (para 0067).  The inflow and outflow of the fluid to the device can determine and controlled by a determined pressure threshold (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orczy in order to have a solenoid for the flow controller that is coupled to the fluid source and distal end of the medical device in order to monitor and control the pressure in which the inflow and outflow of the fluid is actuated.

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794